      Case 7:19-cv-00352 Document 1 Filed on 10/09/19 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McAllen Division

TIMOTHY WILKINS,

               Plaintiff,

v.                                                            Case No. _____________________

ALLY FINANCIAL INC.

               Defendant.

                                    NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Ally Financial Inc. (“Ally”)

hereby removes this action from the Justice Court of Hidalgo County, Texas, to the United States

District Court for the Southern District of Texas, McAllen Division. Removal is proper because

this Court has subject matter jurisdiction over this action under federal question jurisdiction

pursuant to 28 U.S.C. § 1331, as well as supplemental jurisdiction over any state law claims

pursuant to 28 U.S.C. § 1441(c) and 28 U.S.C. § 1367(a). Accordingly, Ally removes this action

and in support of its Notice of Removal states the following:

                                     I.     BACKGROUND

       1.      On September 25, 2019, Plaintiff Timothy Wilkins (“Plaintiff”) filed an Original

Petition (the “Complaint”) against Ally in a civil action in Precinct 2, Place 1 in the Justice Court

of Hidalgo County, Texas, Case No. SC19-0130-J21. A copy of the state court docket is attached

hereto as Exhibit A.

       2.      Ally was served with the Complaint on September 27, 2019. Accordingly, this

Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).
      Case 7:19-cv-00352 Document 1 Filed on 10/09/19 in TXSD Page 2 of 5




          3.   In his Complaint, Plaintiff alleges that “Ally’s reporting made with the credit

bureaus” regarding his account was supposedly “negative and false.”

          4.   Ally denies the allegations in the Complaint, denies that Plaintiff has a claim for

which relief may be granted, and denies that Plaintiff has been damaged in any manner.

Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims are valid, he could

have originally filed his Complaint in this Court under federal question jurisdiction because

resolution of Plaintiff’s claims will require determination of significant, disputed issues under

federal law.

                              II.    FEDERAL JURISDICTION

          5.   As mentioned above, Plaintiff’s claims are based on “Ally’s reporting made with

the credit bureaus” regarding his account, which was supposedly “negative and false.” See Compl.

¶¶ 4–5.

          6.   Although Plaintiff attempts to frame his claims as arising under State law, the

“artful pleading doctrine allows removal where federal law completely preempts a plaintiff’s state-

law claim.” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475, 118 S. Ct. 921, 925, 139 L.

Ed. 2d 912 (1998).

          7.   Here, Plaintiff’s claims relate to “Ally’s reporting made with the credit bureaus.”

Compl. ¶ 4. But any State law claim “relating to the responsibilities of persons who furnish

information to consumer reporting agencies” is absolutely, completely, and explicitly preempted

by section 1681t(b)(1)(F) of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

          8.   Plaintiff cannot avoid removal by intentionally omitting a necessary federal

question from his pleadings. See Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463

U.S. 1, 22, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983).




                                                2
      Case 7:19-cv-00352 Document 1 Filed on 10/09/19 in TXSD Page 3 of 5




       9.      Because “Plaintiff’s allegations concern Defendant’s responsibilities as a

furnisher” of credit information to consumer reporting agencies, “the FCRA preempts these

claims” and removal to federal court under the doctrine of complete preemption is proper. See

Arnold v. Navient Sols., LLC, 2018 WL 6671542, at *2–3 (N.D.N.Y. Dec. 19, 2018).

       10.     Thus, Federal question jurisdiction pursuant to 28 U.S.C. § 1331 exists over this

action because Plaintiff’s claims are completely preempted by federal law—namely, the FCRA—

and Plaintiff cannot avoid this Court’s jurisdiction through “artful pleading.”

       11.     To the extent Plaintiff asserts any State law claims arising out of his allegations

regarding allegedly inaccurate credit reporting, this Court would have supplemental jurisdiction

over such State law claims pursuant to 28 U.S.C. § 1367(a).

                                          III.    VENUE

       13.     Venue is proper in this Court because the district and division encompass

Precinct 2, Place 1 in the Justice Court of Hidalgo County, Texas, the forum from which the case

has been removed. See 28 U.S.C. § 1441.

                                          IV.     NOTICE

       14.     Concurrent with filing this Notice of Removal, Defendant will file a Notice of

Filing of Notice of Removal with the Clerk of the Justice Court of Hidalgo County, Texas, and

will attach a copy of this Notice of Removal thereto. A copy of the Notice of Filing of Notice of

Removal, without Exhibit 1, is attached hereto as Exhibit B.

       15.     Ally reserves the right to amend its Notice of Removal.

       16.     If any questions arise as to the propriety of the removal of this action, Ally requests

the opportunity to present a brief and argument in support of its position that this case is removable.




                                                  3
      Case 7:19-cv-00352 Document 1 Filed on 10/09/19 in TXSD Page 4 of 5




       WHEREFORE, Defendant Ally Financial Inc., hereby removes this action to this Court

and seeks whatever further relief this Court deems equitable and just.


Date: October 9, 2019                                Respectfully Submitted,

                                                     Ally Financial Inc.

                                                     By: /s/ Ethan G. Ostroff
                                                     Ethan G. Ostroff
                                                     Attorney-in-charge
                                                     Virginia State Bar #71610
                                                     S.D. of Texas Bar #2848444
                                                     TROUTMAN SANDERS LLP
                                                     222 Central Park Avenue, Suite 2000
                                                     Virginia Beach, Virginia 23462
                                                     Telephone: (757) 687-7541
                                                     Facsimile: (757) 687-7510
                                                     Email: ethan.ostroff@troutman.com
                                                     Counsel for Defendant Ally Financial Inc.




                                                4
       Case 7:19-cv-00352 Document 1 Filed on 10/09/19 in TXSD Page 5 of 5




                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 9th day of October, 2019, I served the foregoing Notice of

Removal on the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the following counsel of record, and further served a copy of the foregoing by US mail:

                                        Counsel for Plaintiff

                                          Michael Pruneda
                                      Texas Bar No. 24025601
                                           P.O. Box 1664
                                        Pharr, Texas 78577
                                    Telephone: (956) 702-9675
                                Email: michael@michaelpruneda.com


Dated: October 9, 2019                                          By: /s/ Ethan G. Ostroff
                                                                Ethan G. Ostroff
                                                                Attorney-in-charge
                                                                Virginia State Bar #71610
                                                                S.D. of Texas Bar #2848444
                                                                TROUTMAN SANDERS LLP
                                                                222 Central Park Avenue, Suite 2000
                                                                Virginia Beach, Virginia 23462
                                                                Telephone: (757) 687-7541
                                                                Facsimile: (757) 687-7510
                                                                Email: ethan.ostroff@troutman.com




40292006                                          5
